Citation Nr: 1637628	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  14-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent disabling for left upper extremity radiculopathy prior to October 6, 2014.

2.  Entitlement to an evaluation in excess of 20 percent disabling for right upper extremity radiculopathy prior to October 6, 2014.

3.  Entitlement to an evaluation in excess of 20 percent disabling for left trapezius muscle strain prior to October 6, 2014.

4.  Entitlement to special monthly compensation (SMC) at levels as set forth at 38 U.S.C.A. §§ 1114(k), (m), and (n).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to July 1984. 

This matter initially came before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In March 2016, the Veteran testified at a board hearing before the undersigned Veterans Law Judge via videoconference.  The Veteran also testified at an RO hearing held in July 2014.  Transcripts of both hearings are of record.

The increased rating issues listed above were characterized by the RO as requests for increased initial ratings.  However, the Veteran has been service-connected for a cervical spine condition, the left trapezius muscle strain, and left upper extremity radiculopathy (with ratings for each of those conditions) since the 1990s.  While the rating for right upper extremity radiculopathy was first granted during the pendency of the claim now on appeal, the rating is for symptoms associated with the cervical spine condition, so arose as a claim for an increased rating rather than a rating assigned in connection with the initial grant of service connection.  See September 2012 Rating Decision.  Therefore, the Board has characterized the claims as claims for increased ratings instead of increased initial ratings.  This recharacterization does not materially affect the analysis.

While the appeal was pending, following a hearing with a Decision Review Officer (DRO), the RO granted a 100 percent schedular rating for bilateral upper extremity radiculopathy and left trapezius strain effective October 6, 2014.  Therefore, the appeal for an increase was completely satisfied as of October 6, 2014.  The focus, then, is on the ratings that were in effect prior to that date.  See October 2015 VA Form 9 ("[t]he effective date of my claim Appeal should be "August 27 2012" not October 6th 2014"); November 2015 supplemental statement of the case; March 2016 Hearing Transcript.  The RO also granted special monthly compensation based on loss of use of both hands from October 6, 2014, and the Veteran has appealed for a higher level, as well as an earlier date for the award. 


FINDINGS OF FACT

1.  Prior to March 5, 2014, the symptoms and functional impairments associated with the Veteran's left upper extremity radiculopathy most closely approximated severe, incomplete paralysis of the upper radicular group.  He did not have loss of use of his left arm or hand during this period.

2.  Prior to March 5, 2014, the symptoms and functional impairments associated with the Veteran's right upper extremity radiculopathy most closely approximated mild, incomplete paralysis of the upper radicular group.  He did not have loss of use of his right arm or hand during this period.

3.  Prior to March 5, 2014, the Veteran's left trapezius muscle strain resulted in loss of range of motion of his left shoulder, as well as pain and weakness in that shoulder, such that his range of motion was limited to 80 degrees from his side (roughly shoulder height) due to pain.  

4.  As of March 5, 2014, the combined effect of the Veteran's bilateral upper extremity radiculopathy and left trapezius muscle strain was functional loss of use of both of his hands.  Loss of use of one or both hands was not shown prior to that date.

5.  The Veteran's service-connected conditions have not resulted in a loss of use of both arms at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for left upper extremity radiculopathy were not met with respect to the period prior to March 5, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8510 and 8513 (2015).

2.  The criteria for a rating higher than 20 percent for right upper extremity radiculopathy were not met with respect to the period prior to March 5, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8510 and 8513 (2015).

3.  The criteria for a rating higher than 20 percent for a left trapezius muscle strain were not met with respect to the period prior to March 5, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.73, Diagnostic Codes 5301 and 5322 (2015).

4.  The criteria for a 100 percent schedular rating for the combined effects of bilateral upper extremity radiculopathy and left trapezius muscle strain were met as of March 5, 2014, but no earlier.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code 5109 (2015).

5.  The criteria for entitlement to special monthly compensation for the loss of use of both hands were met effective March 5, 2014.  38 U.S.C.A. § 1114 (m) (West 2014); 38 C.F.R. § 3.350 (2015).

6.  Prior to March 5, 2014, the criteria for entitlement to special monthly compensation were not met based on loss of use of one or both hands.  38 U.S.C.A. §§ 1114(k), (m) (West 2014); 38 C.F.R. § 3.350 (2015).

7.  The criteria for entitlement to special monthly compensation based on loss of use of both arms were not met during any time period on appeal.  38 U.S.C.A. §§ 1114(n) (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

Provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Effective Date for an Increased Rating

The Veteran has disputed the date he was assigned a 100 percent schedular rating (combining three conditions) that went into effect October 2014.  Because the three conditions had previously been rated separately and the period covered by those ratings is on appeal, the Veteran's appeal has been characterized as involving claims for increased ratings.  The proper determination of the effective date of any assigned rating is still, of course, at issue.  

Ordinarily, the effective date for an increased rating is the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  An increase may be effective on the "[e]arliest date as of which it is factually ascertainable based on all evidence of record that an increase in disability had occurred if a complete claim or intent to file a claim is received within 1 year from such date, otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  

The Veteran's claim for increased ratings was filed January 12, 2012.  He has argued that the particular increase he is seeking (e.g. a 100 percent schedular rating for loss of use of upper extremities) should be effective, at the earliest, in August 2012.  See October 2015 VA Form 9 requesting an effective date of August 2012); see also November 2012 Notice of Disagreement (arguing entitlement to an effective date of October 2012).  The Veteran has not contended that he is entitled to and the record does not support assignment of any increased rating prior to his January 2012 date of claim.  Consequently, the Board will focus its discussion on the date entitlement arose and the evidence reflecting medical treatment and/or evaluation subsequent to the Veteran's January 2012 claim.

Disability Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Pain is an important consideration under applicable regulations, but the question is whether the pain results in functional loss rather than the mere presence of pain.  See DeLuca, 8 Vet. App. at 206-07 (holding that pain and weakness should be evaluated in terms of effect on loss of range of motion and the associated functional impairments when rating based on a diagnostic code whose criteria are based on limitations of motion); see also Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed.Cir. 2001) (expressly approving of Board decision that evaluated the functional impairment "that can be attributed to pain or weakness").

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  While the assignment of separate evaluations for separate and distinct symptomatology is not precluded, it is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

Overview of Argument

The Veteran has appealed his currently assigned ratings for the period from January 12, 2012, through October 6, 2014.  In particular, the Veteran was assigned three separate ratings effective January 12, 2012, including:  (1) a 40 percent rating under DC 5399-5201 for left trapezius muscle strain, (2) a 40 percent rating under DC 8510 for radiculopathy of the left arm, and (3) a 20 percent rating under 8510 for radiculopathy of the right arm.  Effective October 6, 2014, the three separate ratings for the trapezius muscle strain and bilateral arm conditions were combined into a single 100 percent schedular rating under DC 5109 (loss of use of both hands).  The Veteran argues that the 100 percent schedular rating for the three conditions should apply to the entire period.  Moreover, he argues that, instead of loss of use of hands, the rating should be for loss of use of arms, including above the elbows, which would result in entitlement to additional special monthly compensation, as discussed below.

Criteria for Ratings under Relevant Diagnostic Codes

The Diagnostic Codes applicable to a rating of the shoulder joint (the function of which is affected by the disabilities under consideration) are located between 5200 and 5203.  Ratings vary depending on whether the impairment is to the major or minor arm.  In this case, the Veteran is right hand dominant (see e.g., August 2012 VA Examination), so the ratings for impairments to the "major" arm are applicable to the right arm and ratings for impairments to the "minor" arm are applicable to the left arm.

Under Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece), a 30 percent rating (major) or 20 percent (minor) is assigned when there is ankylosis that is favorable, with abduction to 60 degrees such that a person can reach his mouth and head; a 40 percent (major) or 30 percent (minor) rating is assigned for ankylosis considered to be intermediate, that is between favorable and unfavorable; a 50 percent (major) or 40 percent (minor) rating is assigned for ankylosis considered to be unfavorable, such that abduction is limited to 25 degrees from the side.

Under Diagnostic Code 5201 for limitation of motion of the arm, a 20 percent rating is assigned when the range of motion of the arm (major or minor) is limited to shoulder level; while a 30 percent rating is assigned when the maximum range of motion of the dominant arm is limited to midway between side and shoulder level (such limitations of the non-dominant arm still receive a 20 percent rating); and a 40 percent (major) or 30 percent (minor) rating is assigned when range of motion of the arm is limited to 25 degrees from the side.

Under Diagnostic Code 5202 for other impairment of the humerus, when there is malunion of the humerus of the arm, a 20 percent rating is assigned with moderate deformity and a 30 percent rating (major only) is assigned for marked deformity.  A 20 percent rating is also assigned when there is recurrent dislocation of the humerus of the arm at the scapulohumeral joint, with either infrequent episodes, and guarding of movement only at shoulder level, while a 30 percent rating (major only) is assigned with frequent episodes and guarding of all arm movements.  A 50 percent (major) or 40 percent (minor) rating is assigned when there is fibrous union of the arm; a 60 percent (major) or 50 percent (minor) rating is assigned when there is nonunion of (false flail joint) the humerus in the dominant arm; and an 80 percent (major) or 70 percent (minor) rating is assigned when there is loss of head of (flail shoulder) the humerus in the arm.

Under Diagnostic Code 5203 for impairment of the clavicle or scapula, a 10 percent rating is assigned for malunion or nonunion without loose movement.  When there is nonunion with loose movement, a 20 percent rating is assigned.  A 20 percent rating is also assigned when there is dislocation of the clavicle or scapula.  (The ratings are identical for dominant and non-dominant arms.)

Normal shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Diagnostic Codes applicable to rating disabilities of the muscles are located between 5301 and 5329.  Here, as will be discussed below, there is evidence of injury to muscle groups I (DC 5301) and XXII (DC 5322) which both involve the trapezius.  The top two ratings under DC 5301 differ depending on whether the arm involved is the dominant (major) or non-dominant (minor).

Under DC 5301, a noncompensable rating is assigned for a slight impairment.  A 10 percent rating is assigned for moderate impairment.  A 30 percent (major) or 20 percent (minor) rating is assigned for moderately severe impairment.  A 40 percent (major) or 30 percent (minor) rating is assigned for a severe impairment.  

Under DC 5322, a noncompensable rating is assigned for a slight impairment.  A 10 percent rating is assigned for moderate impairment.  A 20 percent rating is assigned for moderately severe impairment.  A 30 percent  rating is assigned for a severe impairment.

Finally, diseases of the peripheral nerves are rated under Diagnostic Codes 8510 through 8530.  The Veteran's upper extremity radiculopathy is rated under DC 8510 which relates to paralysis of the upper radicular group (fifth and sixth cervicals).

Under DC 8510, a 20 percent rating is afforded for mild, incomplete paralysis (major or minor); a 40 percent (major) or 30 percent (minor) rating for moderate, incomplete paralysis; a 50 percent (major) or 40 percent (minor) rating for severe, incomplete paralysis; and a 70 percent (major) or 60 percent (minor) percent rating for complete paralysis.  38 C.F.R. § 4.124a.

Notably, Diagnostic Code 8513 provides ratings for diseases of the peripheral nerves, paralysis of all radicular groups. 

Under DC 8513, a 20 percent rating is afforded for mild, incomplete paralysis; a 40 percent (major) or 30 percent (minor) rating for moderate, incomplete paralysis; a 70 percent (major) or 60 percent (minor) rating for severe, incomplete paralysis; and a 90 percent (major) or 80 percent (minor) percent rating for complete paralysis.  38 C.F.R. § 4.124a.

Peripheral nerve disability ratings are also available for each individual nerve and for the middle and lower radicular groups.  However, rating the Veteran under either DC 8510 or DC 8513 will provide for the highest rating.

The regulations describe complete paralysis for each radicular group.  For the upper radicular group, complete paralysis is established where all shoulder and elbow movements are lost or severely affected, but hand and wrist movements are not affected.  See 38 C.F.R. § 4.124a , DC 8510.  For the middle radicular group, complete paralysis is established where adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist are lost or severely affected.  See 38 C.F.R. § 4.124a, DC 8511.  For the lower radicular group, complete paralysis is established where all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, are paralyzed (substantial loss of use of hand).  See 38 C.F.R. § 4.124a, DC 8512.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The words "mild," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

In determining the actual degree of disability with respect to the Veteran's service-connected disabilities, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment than his lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran and his wife, both of whom lack medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's and his wife's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.


Medical Evidence

With respect to medical evidence, the Board has available several VA examinations, VA treatment records, and private treatment records.  

An August 2012 VA examiner found that the Veteran did not have functional impairment of either the right or left upper extremities such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  In addition, the examiner provided detailed findings with respect to muscles, nerves, and joints of the upper extremities.

The muscle examination resulted in findings of injury to muscle group I on the left upper extremity, but no injuries to any other muscle group on either the right or left upper extremity.  The examiner also noted the injury of muscle group XXII (muscles of the front of the neck including the trapezius) on the left.  With respect to functional impacts, the examiner noted loss of power (consistent), weakness, lowered threshold of fatigue, fatigue/pain (consistent), and uncertainty of movement (consistent) on the left associated with muscle group I.  The examiner indicated that the Veteran could not elevate or abduct the left arm above 90 degrees and could not perform upward elevation of the left scapula.  The examiner summarized his findings as including weakness from left muscle group I affecting range of motion of the left arm and shoulder, but noting the findings were subjective as EMG test results were more accurate clinically and indicated only mild carpel tunnel syndrome bilaterally.  The examiner explained that "voluntary muscle weakness without atrophy can be more of a subjective finding."

Examination with respect to the peripheral nerves resulted in findings of severe constant pain on the left (none on right), paresthesias/dysesthesias that were severe on the left and mild on the right, and numbness that was also severe on the left and mild on the right.  With respect to muscle strength, the examiner documented 5/5 strength on the right and 3/5 strength on the left for elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch (thumb to index finger).  There was no muscle atrophy.  The Veteran had normal reflexes throughout the upper extremities on both left and right.  Sensation was normal on both the right and left at the shoulder.  At the forearm, the right was normal and the left decreased.  At the hand/fingers, sensation was decreased on the right and absent on the left.  There were no trophic changes.  Special tests (Phalen's sign and Tinel's sign) were negative on both the left and right.  The examiner indicated that the Veteran had moderate incomplete paralysis of the left radial nerve and long thoracic nerve.  The examiner opined that the Veteran had mild incomplete paralysis of the left median nerve, the ulnar nerve, the musculocutaneous nerve, and the circumflex nerve.  Also, there was mild incomplete paralysis of the upper and lower radicular groups, but moderate incomplete paralysis of the middle radicular group.  The Veteran had no nerve abnormalities of the right upper extremity.

With respect to the shoulders, the examiner documented right shoulder flexion and abduction to 180 degrees with no evidence of painful motion, but left shoulder flexion and abduction both limited to 90 degrees with pain at 80 degrees.  The Veteran was able to perform repetitive use testing and the ranges of motion remained the same.  The examiner noted less movement than normal and pain on movement of the left shoulder, but not the right shoulder.  The Veteran also had localized tenderness or pain on palpation and guarding of the left shoulder.  Muscle strength for shoulder abduction and forward flexion was 5/5 on the right and 3/5 on the left.  There was no ankylosis.  Hawkin's impingement test, the empty can test, and the external rotation/infraspinatus strength test were all positive (indicating possible rotator cuff pathology and/or tendinopathy or tears) on the left.  The Veteran was unable to perform the lift-off subscapularis test.  A crank apprehension and relocation test was positive on the left (indicating possible shoulder instability) as was a cross-body adduction test (indicating possible acromioclavicular joint pathology).  The examiner again indicated that the Veteran's shoulder and/or arm conditions did not result in such functional impairment that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

The examiner also noted, in the opinion section of his report, that "the Veteran has normal ROM of the right shoulder per clinical exam and there are no appreciable findings per 9/4/12 EMG which would indicate any sensory or motor dysfunction other than wrist level mild carpal tunnel syndrome which would not be in any way related to his old left trapezius injury."

In October 2012, the Veteran's private chiropractor submitted a letter setting forth his findings and opinions regarding the Veteran's functioning.  For instance, he noted:  "After a series of 6 flexion extension exercises the patient could move no more and could not lift his arms or grip."  The chiropractor opined that the Veteran "has severe nervous dysfunction due to multiple lesions in his cervical spine" and that, "[w]ithout further treatment or intervention, this patient will lose complete function of his upper extremities."

A January 2013 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) filled out by the Veteran's chiropractor contains his opinions on the Veteran's level of functioning.  The chiropractor indicated that the Veteran could feed himself, but could not prepare his own meals.  The Veteran needed help bathing and dressing "due to the fact that he has no use of his left arm and hand."  The chiropractor stated:  "After 6 flexion exercises the [Veteran] could not lift either arm without great pain - gross motor function was 3/5, fine motor skills were non-existent."

The Veteran was again examined with respect to his peripheral nerves in March 2014.  The VA examiner diagnosed carpal tunnel syndrome of the bilateral hands.  The examiner noted moderate pain, mild paresthesias and/or dysesthesias, and moderate numbness in the upper extremities, bilaterally.  The examiner indicated that the Veteran had 0/5 muscle strength in elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch.  However, there was no muscle atrophy.  The Veteran also had absent reflexes in his biceps and triceps, bilaterally.  A sensory exam showed decreased sensation in the shoulder area (C5) and absent sensation in the inner/outer forearm (C6/T1) and the hand/fingers (C6-8), all bilaterally.  There were no trophic changes.  The examiner indicated that the Veteran had incomplete paralysis of mild severity of the right and left median nerves.  She did not identify any other nerve deficiencies.  The Veteran reported regular use of braces (wrist splints) at night for his carpal tunnel syndrome.  The examiner opined that the Veteran did not have functional impairment of an extremity due to a nerve condition such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the Veteran reported "complete loss of use of both arms," but then stated:  "However, he has no muscle atrophy on either arm.  No atrophy in either hand including thenar and hypothenar regions."  The examiner also noted abnormal EMG studies from August 2012 which were consistent with bilateral carpal tunnel syndrome of mild severity.  She opined that the diagnosed carpal tunnel syndrome was less likely than not due to or caused by the Veteran's service-connected neck condition.

A report on a March 2014 assessment by the Veteran's private chiropractor indicates that the Veteran was experiencing severe neck pain (9/10) and had serious functional impairments in his upper extremities bilaterally.  Sensory examination was "remarkable for sensory deficit in the right arm.  Muscle strength was found to be 1/5 on all tests but two which indicated 2/5 muscle strength of the right deltoid and "bicepts" [sic] which equated to movement "with no gravity."  The chiropractor measured the range of motion for his right upper extremity with severe limitations, including no range of motion greater than 22 degrees "with pain and spasms" for the shoulder, no elbow flexion or extension, hand supination and pronation limited to 27 degrees "with pain and spasms", and, also due to pain and spasms, no wrist flexion, wrist extension, or grip strength.  Range of motion testing on the left could not be performed for any joint (or for grip strength) due to pain and spasms.  The chiropractor stated that the Veteran "has shown a significant decrease in range of motion and overall function since the last examination in October of 2012."  He further opined that the Veteran "has virtually no ability on his left and is weakening on the right."  He projected that the Veteran would become "left paralyzed and not able to function on his own."

An October 2014 VA examination indicated that the Veteran's bilateral upper extremities had very limited function.  The Veteran told the examiner that his hands were constantly numb and burning and that he "is dropping items much more frequently."  He also stated that "all fingers are numb from the shoulders down."  He indicated that he had "a little more motor function with the non-dominant left hand."  The Veteran's wife assists him with dressing, bathing, toileting (cleaning), shaving, and preparing and cutting up food (yet he feeds self, though sometimes dropping his food).  The Veteran stated that his upper extremities are too painful to perform any more than minimal motor function.

The examiner opined that the Veteran had severe impairment of strength and coordination on both the left and the right.  The examiner further explained that the Veteran had marked weakness in grasp and wrist, elbow and shoulder strength, as well as sensory impairments, all bilaterally.

In examining the Veteran's neck, the examiner noted muscle strength (on left and right) of 1/5 for elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, and finger abduction.  However, there was no muscle atrophy.  Reflexes and sensation were absent throughout both upper extremities.  The examiner opined that the Veteran had severe radiculopathy of both upper extremities characterized by severe constant pain, paresthesias/dysesthesias, and numbness.  The upper, middle and lower radicular groups were all involved.  

With respect to the Veteran's shoulders, the examiner noted the Veteran's reports of increased left shoulder pain with flare-ups daily that caused increased pain for 2-3 minutes.  The examiner indicated, for both shoulders, flexion of 0 to 30 degrees and abduction to 0 to 10 degrees, but no external or internal rotation at all.  The examiner did not find evidence of pain on weight bearing, but did note objective evidence of localized tenderness or pain on palpation of both the left and right shoulders which was described as anterior shoulder tenderness.  The Veteran could not complete repetitive use testing due to too much pain.  Pain, fatigue, weakness, and lack of endurance limit functional ability with repeated use over time.  This restricts range of motion to 0 to 30 degrees of flexion and 0 to 10 degrees of abduction.

The most recent VA examination is from March 2015.  The examiner indicated the Veteran injured his neck and right (not left) shoulder during service and that, in 2009, the Veteran retired due to medical reasons including "pain in his neck and right arm, and decreased function (ROM) in his neck and right arm."  The examiner indicated that the Veteran stated that his motion of the neck and right arm continued to decrease to the point that he can no longer move either and that "his left arm is also involved and has decreased strength and range of motion as well."  

The examiner's findings on physical examination of the upper extremities included muscle strength of 1/5 on the right and 3/5 on the left for elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, and finger abduction.  There was no muscle atrophy.  Reflexes were absent on both left and right.  Sensation at the shoulder area (C5), inner/outer forearm (C6/T1), and hand/fingers (C6-8) was absent on the right and decreased on the left.  The examiner opined that the Veteran had, with respect to the upper extremities, constant pain that was severe on the right and moderate on the left, paresthesias and/or dysesthesias that were severe on the right and moderate on the left, and numbness that was severe on the right and moderate on the left.  The examiner indicated that the upper and middle radicular groups were involved with radiculopathy that was severe on the right and moderate on the left.  The examiner opined that the Veteran's functioning of the upper right extremity (but not the left) was so diminished that amputation with prosthesis would equally serve the Veteran.

Examination of the shoulders also indicated no movement of the right shoulder:  "Cannot move right arm at all.  It is functionally useless."  With respect to the left shoulder, the examiner measured flexion, abduction, and internal rotation as 0 to 30 degrees and external rotation as 0 to 10 degrees.  The examiner noted that the Veteran had "very limited ROM secondary to pain."  He continued:  "The ROM exhibited is not compatible with functional use."  There was evidence of pain with weight bearing, but no objective evidence of localized tenderness, pain on palpation, or crepitus.  The Veteran was unable to complete repetitive use testing due to pain.  The examiner opined that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  The examiner indicated no ankylosis of either shoulder.  The examiner opined that the Veteran had functional impairments of the right upper extremity (but not the left) such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.   The examiner opined that the Veteran had "limited motion and strength of both upper extremities" which rendered him "dependent upon his wife for all activities of daily living."

Treatment records are largely consistent with the VA examinations.  For example, an April 2015 VA primary care note indicates "numbness and pain radiating down both arms to thumb/index finger."  However, the Board will not summarize most of them as they add little specific information that is of assistance in resolving the relevant issues (e.g. the precise severity of the Veteran's radiculopathy).


Analysis:  Period from March 5, 2014 to October 6, 2014

As noted above, the Veteran has argued that the 100 percent schedular rating under DC 5109 that is assigned effective October 6, 2014, should be effective on an earlier date.  The Board agrees, in part.  Rather than discuss each other potentially applicable diagnostic code for this period, the Board will summarize the most pertinent evidence justifying a finding that the Veteran had loss of use of both hands on March 5, 2014.

First, a report on the March 5, 2014 private assessment of the Veteran's condition indicates severe functional impairments.  The private chiropractor indicated that range of motion and grip testing were not possible on the left due to pain and spasms.  Moreover, muscle strength was minimal at all levels (1/5 on the chiropractor's scale indicates "no movement with minor gravity").  Again, the chiropractor opined that the Veteran had "virtually no ability on his left."  The chiropractor suggested that the Veteran did have some remaining function on the right, stating that the Veteran "is weakening on the right."  However, the various findings, including absent wrist flexion, wrist extension, and grip strength on the right suggest that, while the Veteran had some function in the arm, he had little to no function in his right hand.

The March 2014 VA examiner found only mild impairment of the median nerve, bilaterally, rather than impairment of each of the radicular groups.  However, she documented 0/5 muscle strength (but no atrophy) throughout the arms and hands on both sides, absent reflexes, and absent sensation in the forearm and hand/fingers.  These findings are consistent with the March 2014 private assessment which noted "a significant decrease in range of motion and overall function since the last examination in October of 2012."  See also March 2016 Board Hearing Tr. at 8 (testifying, regarding the change in his ability to move his arms and his hands from 2012 to 2014: "It's exactly the same.  And it's gotten even worse.").  The examiner's indications of no strength, reflexes or sensation in the lower arms and hands is suggestive of a functional lack of use of the hands, particularly in light of the nearly contemporaneous private assessment and the Veteran's testimony.

Below, the Board discusses the Veteran's level of impairment prior to March 5, 2014, so will not repeat that analysis here.  To summarize, the evidence does not support finding loss of use of hands in 2012 or 2013.  However, the Board finds that there was a definite change in severity between 2012 and March 2014.  The evidence from March 2014 is the first competent, credible evidence of an increase in severity such that the Veteran had effective loss of use of both of his hands.  The Board finds that the functional impairments described by the VA examiner and the chiropractor indicate that the 100 percent schedular rating under DC 5109 currently effective October 6, 2014, should be made effective March 5, 2014.

Giving the Veteran the benefit of all reasonable doubt, the Board finds that the Veteran is entitled to a 100 percent schedular rating under DC 5109 for loss of use of both hands from March 5, 2014.  The claim is granted to that extent.


Analysis:  Left Upper Extremity

For the period January 12, 2012 to March 5, 2014, the Veteran's left upper radiculopathy is rated as 40 percent disabling under DC 8510.

The medical evidence during this period is conflicting regarding the severity of the functional impairments associated with the left upper radiculopathy.  The August 2012 VA examiner found significant, but certainly not total, impairment of function in the left upper extremity.  For example, the examiner found muscle strength of 3/5, limitation of flexion and abduction to 90 degrees with pain at 80 degrees, as well as reduced functioning due to a lowered threshold of fatigue and pain.  The examiner opined that there was not functional impairments of the left upper extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

Shortly thereafter, in October 2012, the Veteran's chiropractor submitted a letter asserting that, after six (6) flexion extension exercises, the Veteran was unable to move his arm or grip.  He reiterated the statement in a January 2013 examination (VA Form 21-2680), adding that the Veteran "has no use of his left arm and hand."

In reconciling these reports, the Board finds that the VA examination is more convincing.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion").  First, and perhaps most importantly, the VA examination report is much more comprehensive and detailed.  Moreover, the August 2012 VA examination and March 2014 VA examination are both less favorable to the Veteran and were conducted by different VA physicians, whereas the October 2012 and March 2014 reports indicating near complete loss of use of the left upper extremity all originate with the private chiropractor.  In other words, multiple examiners have found that the Veteran was able to use his left arm, at least to some degree, during this time period, while only the chiropractor has stated it was "virtually" useless during this period.  In addition, the VA examiner noted no muscle atrophy on the left, and, as the March 2014 VA examiner pointed out, this fact contradicted the Veteran's own allegation of complete loss of use of that arm prior to March 2014.  And, finally, the chiropractor's January 2013 statement that the Veteran has "no use of his left arm and hand" is inconsistent with his March 2014 statements that indicated a significant worsening in function of the left arm and hand (implying prior function) and that, after the worsening, the left arm was "virtually" useless, rather than completely useless.  The October 2012 and January 2013 statements are assigned less probative weight than the August 2012 VA examiner's report.

The Veteran argues that the findings of the August 2012 VA examination are unreliable because the examiner indicated in one section of the report that the Veteran was "unable to perform: Dressing and undressing", but, a page later, indicated that the Veteran's "mild or moderate impairment" of the left upper extremity resulted in "some difficulty" with respect to the Veteran's "ability to dress and undress.  However, the initial indication of a complete inability to dress or undress specifically referenced the effects of his cervical spine disability (not at issue in this appeal) as well as the upper extremity conditions, whereas the later "some difficulty" opinion related solely to the bilateral upper extremity conditions.  The Board finds that this is not an inconsistency, but a nuanced separation of the effects of distinct service-connected disabilities.  This finding is based on, in addition to a synthesis of the report as a whole, the examiner's explicit notation of difficulties with grooming and dressing "because of him not being able to turn his neck well."  The alleged inconsistency does not render the report on the August 2012 VA examination unreliable or otherwise reduce the probative value of the examination.

The Board concludes that, despite some evidence suggesting loss of use of the left arm/hand during this period, the greater weight of the evidence is against finding any such loss of use.

With respect to the level of impairment, the Board will briefly address several potentially applicable diagnostic codes that were not assigned during this period.

DC 5200 provides for, at most, a 40 percent  rating for ankylosis of the non-dominant shoulder.  Here, again, although there is some evidence (the private chiropractor) of a limitation of motion that would approach this level of impairment, the VA examiners have generally found greater range of motion such that, under DC 5200, a rating of 20 or 30 percent would be more appropriate.  Likewise, under DC 5201, the maximum available rating for the non-dominant hand is a 30 percent rating.  Among the diagnostic codes pertaining to the shoulder, only DC 5202 contemplates any rating higher than 40 percent, but there is no evidence that the Veteran has a malunion of the humerus.  DC 5202 is not applicable.

Consequently, assignment of a rating under any of these diagnostic codes instead of the currently assigned 40 percent rating would constitute a reduction, so the Board will not change to one of these diagnostic codes.  The Board also finds that it would be inappropriate to assign a rating under, for example, DC 5200 in addition to the currently assigned 40 percent rating under DC 8510, because the latter rating is based, in part, on pain, weakness, and resulting limitations of motion and functional impairments.  Esteban, 6 Vet. App. at 262.

Similarly, the maximum rating available under any of the diagnostic codes pertaining to muscle injury and potentially applicable to the Veteran's left upper radiculopathy (DCs 5301 and 5322) is 30 percent for injury to a non-dominant upper extremity.  Again, rating under these diagnostic codes instead of DC 8510 would not be beneficial to the Veteran and assigning any such rating in addition to the 40 percent rating under DC 8510 would constitute impermissible pyramiding.  Esteban, 6 Vet. App. at 262.  Pain, weakness, and resulting functional limitations which underlie the rating under DC 8510 would constitute part of the basis for any rating under DC 5301 or DC 5322.

The issue, then, with respect to the left upper extremity is the appropriate rating for the nerve injury.  The August 2012 VA examiner opined that the Veteran had incomplete paralysis of all of the radicular groups that was of mild severity with respect to the upper and lower groups, but of moderate severity with respect to the middle radicular group.

Given the findings of the private chiropractor in October 2012 and January 2013 and resolving all doubt in favor of the Veteran, the RO assigned a 40 percent rating under DC 8510 for "severe" incomplete paralysis of the upper radicular group.  The Board finds this rating appropriate for the portion of the period up to March 2014.  The evidence is against finding complete paralysis, so the only higher rating under DC 8510 is not appropriate on these facts.  

There are higher ratings under DC 8513 for paralysis of all radicular groups.  However, the Board finds that the evidence (e.g. the August 2012 VA Examination) is against finding any more than moderate, incomplete paralysis of all radicular groups.  Moderate, incomplete paralysis would warrant a 30 percent rating under DC 8513 which is less than the current 40 percent rating, so will not be assigned.  A finding of severe, incomplete paralysis of all radicular groups (60 percent) is not warranted on this evidence, where the VA examinations, which the Board finds is the best evidence, tend to indicate mild to moderate severity.  Similarly, the evidence is against finding complete paralysis which would permit an 80 percent rating.

The Board recognizes that ratings are available for neuritis and neuralgia (e.g. DCs 8610 and 8710).  However, while the maximum rating for neuritis is equal to severe, incomplete paralysis, the maximum rating which may be assigned for neuritis not characterized by organic changes (e.g. loss of reflexes, muscle atrophy) will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123.  Here, the evidence is wholly against finding any muscle atrophy or abnormal reflexes, so assignment of a rating equal to severe, incomplete paralysis would not be appropriate.  Likewise, the maximum rating available for neuralgia is equal to moderate incomplete paralysis of the affected nerve(s).  38 C.F.R. § 4.124.  The Veteran would not benefit from rating the condition as neuritis or neuralgia instead of incomplete paralysis of the upper radicular group.

In summary, the Board finds that the Veteran's left upper radiculopathy warrants, at most, a 40 percent rating from January 12, 2013 to March 5, 2014.  The currently assigned 40 percent rating under DC 8510 is appropriate and will not be disturbed.  Entitlement to any higher rating for left upper extremity radiculopathy during that period is denied.


Analysis:  Right Upper Extremity

The Veteran's right upper extremity is now rated as 20 percent disabling under DC 8510 during the period January 12, 2012 to March 5, 2014.

As set out in more detail above, the August 2012 VA examiner found no nerve abnormalities on the right, no muscle weakness, full range of motion, and normal reflexes.  The only significant abnormalities that the examiner found were mild paresthesias/dysesthesias and decreased sensation of the right hand/fingers.  The March 2014 VA examiner noted in her report that September 2012 EMG results supported a finding of no "sensory or motor dysfunction [on the right] other than wrist level mild carpal tunnel syndrome."

The October 2012 private chiropractor indicated that, after six repetitions, the Veteran was unable to move or lift his arm or to grip.  In January 2013, the same private chiropractor reiterated that finding and noted gross motor function of 3/5 with non-existent fine motor skills.

The Board must reconcile the widely varied conclusions of these two professionals.  Here, the Board finds the August 2012 VA examiner's report more detailed, more consistent with the other evidence of record, and, so, more convincing.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The detail matters because the chiropractor's reports are conclusory and focus on ultimate conclusions rather than the underlying data and reasoning on which his opinions are based.  The VA examiner has provided a full and thorough record of the physical examination and the conclusions flow naturally from those detailed findings.  The Board assigns much greater probative weight to the August 2012 VA examiner's report and conclusions.  Owens, 7 Vet. App. at 433.

With respect to range of motion, the examiner found no deficiencies.  While the chiropractor indicated loss of range of motion after six repetitions, he did not indicate the prior range of motion and, as discussed above, some of his findings appear to be inconsistent with his later report.  In any case, the Board finds the August 2012 VA examiner's findings (no loss of range of motion after repetitive use testing) more reliable and entitled to greater probative weight.  Therefore, ratings under DCs 5200-5203 are not warranted.

With respect to muscle injury (DC 5301 and DC 5322), the evidence would need to establish moderately severe impairment to warrant a 20 percent rating and severe impairment to warrant a higher, 30 percent rating.  The August 2012 VA examiner is the only medical professional to directly address muscle injury and he found no muscle injury or deficiency on the right.  A rating under these diagnostic codes is not warranted.

The Veteran is currently assigned a 20 percent rating under DC 8510 for his upper right extremity radiculopathy.  A higher rating under DC 8510 would only be warranted for moderate or severe incomplete paralysis or complete paralysis of the upper radicular group.  As the August 2012 VA examiner's report makes plain, there is at most, mild incomplete paralysis of the upper radicular group during this period.  As discussed above, there is some indication (which giving the Veteran the benefit of the doubt, the Board has accepted) that the condition worsened significantly in or around March 2014.  However, the only evidence prior to March 2014 supporting a finding of more than mild impairment on the right is the private chiropractor's statements which, as already noted, are conclusory, fail to include any significant physical findings to support the assertions of substantial impairments, and conflict with the detailed August 2012 VA examination.  The Board finds that the evidence does not support a finding of moderate or severe incomplete paralysis, nor complete paralysis, of the right upper radicular group. 

Likewise, while there are higher ratings available for paralysis of all radicular groups on the right, the evidence is against finding that the Veteran had anything more than mild, incomplete paralysis of all radicular groups on the right (which warrants a 20 percent rating under DC 8513).  The Veteran would receive no benefit from changing the diagnostic code under which his right upper extremity radiculopathy is rated.

The Board again recognizes that ratings are available for neuritis and neuralgia (e.g. DCs 8610 and 8710).  However, the evidence is against finding that the Veteran has neuritis or neuralgia that would warrant assignment of a rating equal to that for incomplete paralysis of moderate severity.  There are not organic changes such as muscle atrophy and, as discussed above, the condition of the right arm has more typically been described as of mild severity prior to March 2014.  The Board has considered, but declines to rate the right upper extremity condition as neuritis or neuralgia instead of under DC 8510.

Finally, the Board also finds that the Veteran's symptoms and functional impairments of the right upper extremity are reasonably described by the criteria for the 20 percent rating under DC 8510.  A separate, additional rating under another diagnostic code for those same symptoms and impairments would constitute impermissible pyramiding.  Esteban, 6 Vet. App. at 262.

In short, the greater weight of the evidence is against finding that the Veteran is entitled to any rating higher than 20 percent disabling for his upper right extremity radiculopathy during the period January 12, 2012 to March 5, 2014.  His claim for a higher rating during that period is denied.


Analysis:  Left Trapezius

The Veteran has been assigned a 20 percent rating under DC 5399-5201 beginning January 12, 2012.  Because of the Board's decision above, to consolidate these three conditions into a single 100 percent schedular rating under DC 5109 (loss of use of hands) effective March 5, 2014, the period under consideration is January 12, 2012 to March 5, 2014.

The currently assigned diagnostic code is DC 5201, the rating criteria for which involve range of motion findings for the left shoulder.  The evidence prior to March 2014 does not support finding that the Veteran's range of motion of his non-dominant arm was limited to 25 degrees from the side, which is the criteria for the next higher, 30 percent rating under DC 5201.  The August 2012 VA examiner found range of motion to 90 degrees with pain at 80 degrees.  

The private chiropractor did indicate loss of range of motion after six repetitions of flexion testing.  However, the probative value of that finding has been discussed above and the Board reincorporates it here.  The Board recognizes that painful motion must be considered and that a joint, such as the shoulder, that becomes fatigued or painful on use, must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  But, the Veteran has, essentially, two ratings for the functional impacts to his left arm (40 percent and 20 percent) which together comprise a rating for a serious disability.  The Board finds that, even accepting the finding that repetitive use resulted in pain and fatigue greater than that identified by the August 2012 VA examiner, the currently assigned ratings adequately compensate for that increased pain and weakness.  To assign a higher rating for the trapezius muscle condition without regard to the rating assigned for the upper left radiculopathy would raise pyramiding concerns as that pain and weakness would form the basis for increasing this rating as well as for the 40 percent rating assigned under DC 8510.  Esteban, 6 Vet. App. at 262.

The Board has also considered whether rating the Veteran's condition under a different diagnostic code would be more beneficial.  The other diagnostic codes pertaining to the shoulder joint are either inapplicable (see DC 5202) or would not permit a rating higher than 20 percent (see DC 5203).  

Assigning a rating under the diagnostic codes pertaining to muscle injuries would similarly not be beneficial to the Veteran.  DC 5301 requires severe impairment of muscle group I on to warrant a 30 percent rating, the highest available for the non-dominant side.  The August 2012 VA examiner directly addressed the severity of the muscle injury and opined that the injury to muscle group I (left) resulted in loss of power, weakness, lowered threshold of fatigue, pain, and uncertainty of movement.  Overall, the Board finds that the August 2012 VA examiner's report suggests, at most, moderate to moderately severe impairment, neither of which permits a rating higher than the currently assigned 20 percent.  

Likewise, DC 5322 only provides for a higher (30 percent) rating where the impairment is severe.  DC 5322 applies to muscle group XXII which also involves the trapezius and was identified by the August 2012 VA examiner.  However, the examiner attributed all of the Veteran's symptoms to the group I muscle injury, rather than to the group XXII muscle injury.  Therefore, the Board finds that the evidence would not support a conclusion that the injury to muscle group XXII results in severe impairment.  The Veteran would not benefit from rating his left trapezius strain under DC 5322 rather than the current rating under DC 5399-5201.

The Board has also considered other ratings by analogy, but finds the evidence does not support any higher rating under another diagnostic code and, again, notes that the Veteran currently has ratings for peripheral nerve injuries to both the left and right upper extremities.  The Board will not engage in pyramiding by assigning additional or separate ratings for symptoms and impairments contemplated under already assigned diagnostic codes.

In summary, the evidence is not in equipoise, but is against finding that the Veteran is entitled to any rating greater than 20 percent for his left trapezius muscle strain during the period January 12, 2012 to March 5, 2014.  To the extent the Veteran sought a higher rating for this condition during that period, the claim is denied.


Analysis:  Special Monthly Compensation

The Veteran has also alleged that he is entitled to special monthly compensation (SMC) during some or all of the period on appeal at a higher rate than that currently assigned, including a request for awards under subsection (k) and (n).  See 38 U.S.C.A. § 1114 (West 2014).  

VA pays SMC for certain specified service-connected disorders.  38 U.S.C.A. § 1114 (West 2014).  SMC is provided for anatomical loss or loss of use of one hand, see 38 U.S.C.A. § 1114(k), or of both hands.  38 U.S.C.A. § 1114(m).  Loss of use of a hand will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump below the elbow with use of a suitable prosthetic appliance.  The determination will be made of the basis of the actual remaining function, such as grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2) (2015).    SMC is also provided for the anatomical loss or loss of use of both arms with factors preventing natural elbow action with prostheses in place.  38 U.S.C.A. § 1114(n).

For the period January 12, 2012 to October 6, 2014, the Veteran was not awarded any SMC.  Beginning October 6, 2014, the RO awarded SMC under subsection (m) for the loss of use of both hands.

As a result of the Board's grant of an increased rating (100 percent schedular under DC 5109) effective March 5, 2014, the Veteran is entitled to SMC under subsection (m) for the loss of use of both hands at that point.  38 U.S.C.A. § 1114(m).  Entitlement to SMC under subsection (m) is granted effective March 5, 2014, rather than effective October 6, 2014.  The Veteran's claim is granted to that extent.

The remaining issues are whether the Veteran was entitled to SMC of any form prior to March 5, 2014, and whether the Veteran was entitled to a higher level of SMC on or after March 5, 2014.


Prior to March 5, 2014

As the factual findings above establish, the Veteran did not have the loss of use of both arms or the loss of use of both hands.  Therefore, SMC under either subsections (m) or (n) is not warranted for this period.  Potentially, the Veteran could still be entitled to SMC under subsection (k) if the impairment to his left upper extremity is deemed sufficiently severe to constitute loss of use of a hand.

The August 2012 VA examination is wholly against any such claim of loss of use of the left hand.  The examination found 3/5 strength for wrist flexion, wrist extension, grip, and pinch, including without muscle atrophy.  While this indicates significant impairment, it does not suggest to the Board loss of use.  Likewise, sensation was decreased at the hand and fingers, but not absent.

The October 2012 private assessment provides more support for the argument that there was loss of use of a hand, but, as previously discussed, the Board has given the conclusions in that report very little probative weight.  While the private chiropractor asserts that the Veteran was unable to grip after six repetitions of "flexion extension exercises", this finding is not supported by detailed data and is inconsistent with later medical evidence indicating that the Veteran did still have some function, albeit greatly reduced.  See, e.g., March 2014 VA Examination.  This latter fact has some significance given the overwhelming evidence from the Veteran, the private chiropractor, and a comparison of VA examination reports that there was a worsening of function from 2012 to 2014.

Moreover, the Board's finding that the Veteran had loss of use of both hands in 2014 is based, in significant part, on giving the Veteran the benefit of the doubt.  Each of the VA examiners to address the issue specifically opined that the Veteran's condition did not impair an extremity "such that no effective function remains other than that which would be equally well served by an amputation with prosthesis" with explicit reference to "grasping, manipulation, etc.."  See August 2012 VA Examination; March 2014 VA Examination; October 2014 VA Examination.  Even in 2014, the issue was a close call on whether there was actual loss of use with the evidence in equipoise or nearly so.

The greater weight of the evidence is against finding that the Veteran had loss of use of either hand or arm prior to March 5, 2014.  Consequently, he is not entitled SMC under subsections (k), (m), or (n) during that period.


After March 5, 2014

For the period beginning March 5, 2014, the Veteran has been awarded SMC under subsection (m) (loss of use of hands).  He claims he is entitled to SMC under subsection (n) (loss of use of both arms).  The Board finds that the evidence is against this claim.

The evidence that directly addresses the question of loss of use of both arms prior to the most recent, March 2015 VA examination is unequivocally against the claim.  Every prior VA examiner explicitly opined that the Veteran's service-connected conditions did not result in functional impairment of either upper extremity "such that no effective function remains other than that which would be equally well served by an amputation with prosthesis."  See August 2012 VA Examination; March 2014 VA Examination; October 2014 VA Examination.

The March 2015 VA examiner found loss of use of the right arm, but not the left arm.  Again, SMC under subsection (n) is only warranted where there is loss of use of both arms.

Additionally, the private chiropractor explicitly addressed the issue in January 2013 and in March 2014.  Both times, the chiropractor opined that the Veteran had no use of his left arm and hand, but did not extend that finding to the right.  The March 2014 assessment used particularly illuminating language:  "has virtually no ability on his left and is weakening on the right."    This necessarily implies, as the Board reads and interprets it, that the Veteran did have some remaining function on the right.  

All of the competent, probative medical evidence is against finding loss of use of both arms.  To the extent the Veteran relies on his own and his wife's assertions and reports, the Board finds that, while they, as lay persons, are competent to report his symptoms, loss of use is a technical term with a specific meaning and requires detailed medical findings to determine.  They are not competent to make such determinations.  See Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45.  In any case, even if their opinions were accepted as competent on this issue, the overwhelming medical evidence outweighs the lay opinions, particularly where medical professionals have noted the inconsistencies between the Veteran's assertions and, for instance, the lack of muscle atrophy in his arm and hand.  See, e.g., March 2014 VA Examination.

The greater weight of the evidence is against the Veteran's claim of entitlement to special monthly compensation under subsection (n).  The claim is denied.


Conclusions: SMC

Entitlement to special monthly compensation under subsections (k) or (m) prior to March 5, 2014, is denied.

Entitlement to special monthly compensation under subsection (m) is granted effective March 5, 2014, based on loss of use of both hands.

Entitlement to special monthly compensation under subsection (n) is denied throughout the period on appeal.


Additional Considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The Veteran raised this issue by arguing that the 100 percent disability rating assigned for the combined effects of his left trapezius muscle strain and left and right upper extremity radiculopathy should have been assigned an earlier effective date (i.e. although he may not have met the schedular criteria for a higher rating, he argued he should receive a higher rating based on the combined effects of his service-connected conditions).  The Board explicitly considered that claim above and, moreover, evaluated each of the conditions at issue based on limitation of motion, nerve impairment, muscle injury as well as the functional limitations caused by the limited motion, pain, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5024 and 5201; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Veteran has alleged pain, weakness, and limitation of motion, as well as functional limitations caused by these symptoms.  The rating criteria, particularly when applied in the context of DeLuca and the regulations specifying how disabilities of joints and nerves are to be evaluated, expressly contemplate the Veteran's symptoms and reasonably describe his disability level.  The Board finds the schedular rating criteria are adequate to evaluate the Veteran's left trapezius muscle strain and left and right upper extremity radiculopathy.  The Board finds that the ratings assigned are appropriate and that the schedular criteria reasonably describe the Veteran's level of impairment due to these disabilities.

Although the diagnostic codes applicable in this case allow for higher ratings for the conditions under consideration, the Board fully explained why the higher ratings were not warranted.  The Veteran is service-connected for a number of conditions, including conditions not expressly addressed above.  However, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for a service-connected right shoulder disability is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.


Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2016 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  The same is true of the Decision Review Officer hearing.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO or Board hearing.  The Board finds that, consistent with Bryant, the DRO and the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including in February 2012 and March 2014.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, VA treatment records, and Social Security Administration (SSA) records.  The Veteran has not identified any other relevant records aside from those that are already in evidence, so the Board finds that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  As discussed, VA provided the Veteran with medical examinations with respect to the disabilities at issue in August 2012, March 2014, October 2014, and March 2015.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has questioned the adequacy of the August 2012 VA examination based on an alleged inconsistency in the examiner's notations with regard to his ability to dress himself.  The Board addressed that allegation above and reincorporates that analysis here.  The Veteran has also argued that the October 2014 VA examiner was better qualified to opine on his condition than the August 2012 VA examiner.  There is no indication that the August 2012 VA examiner was unqualified, however.  The August 2012 VA examination was not inadequate.

The Veteran has not alleged any inadequacies in any of the other VA examinations.  The Board notes that the history in the March 2015 VA examination inaccurately suggests that the Veteran, historically, had more trouble with his right upper extremity than his left.  However, the Board sees no indication in the performance of the examination that the exam was inadequate and the Veteran has not argued that there was any deficiency in the performance of the examination.  The Board finds the March 2015 VA examination to be adequate, particularly when viewed in the context of the record as a whole.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues addressed on the merits in this decision is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



























[CONTINUED ON NEXT PAGE]
ORDER

Entitlement to an evaluation in excess of 40 percent disabling for left upper extremity radiculopathy prior to March 5, 2014, is denied.

Entitlement to an evaluation in excess of 20 percent disabling for right upper extremity radiculopathy prior to March 5, 2014, is denied.

Entitlement to an evaluation in excess of 20 percent disabling for left trapezius muscle strain prior to March 5, 2014, is denied.

Entitlement to a 100 percent schedular evaluation under DC 5109 for the combined effect of the Veteran's left trapezius muscle strain and bilateral upper extremity radiculopathy is granted effective March 5, 2014, subject to controlling regulations governing the payment of monetary awards.

Entitlement to special monthly compensation (SMC) at the levels set forth at 38 U.S.C.A. §§ 1114(k) or (m) for the period prior to March 5, 2014, is denied.

Entitlement to special monthly compensation (SMC) at the level set forth at 38 U.S.C.A. § 1114 (m) is granted effective March 5, 2014, subject to controlling regulations governing the payment of monetary awards.

Entitlement to special monthly compensation (SMC) at the level set forth at 38 U.S.C.A. § 1114(n) is denied for the entire appeal period.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


